Case 5:21-cv-00280-DEW-MLH Document 8 Filed 02/05/21 Page 1 of 2 PageID #: 822




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

NATIONAL AMERICAN INSURANCE CO                        CIVIL ACTION NO. 21-cv-280

VERSUS                                                JUDGE DONALD E. WALTER

TYGR OPERATING CO, LLC                                MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM ORDER

        National American Insurance Co. filed this civil action for declaratory judgment

 against TYGR Operating Co., LLC based on an assertion of diversity jurisdiction, which

 puts the burden on National American to set forth specific facts that show complete

 diversity of citizenship of the parties and an amount in controversy over $75,000. National

 American alleges that it is incorporated in Oklahoma with its principal place of business in

 Oklahoma.     Those allegations are sufficient with respect to National American’s

 citizenship, and the required amount in controversy is also adequately alleged.

        The complaint alleges that TYGR is “a Louisiana limited liability company” and

 that “all of its members are citizens of Louisiana.” That general allegation is not sufficient.

 “A party seeking to establish diversity jurisdiction must specifically allege the citizenship

 of every member of every LLC or partnership involved in a litigation.” Settlement

 Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017).

        Counsel for Plaintiff must ensure that a filing is made in the record that specifically

 identifies each member of TYGR, along with any members of those members, through all

 layers of the organization. The information may be filed in an amended complaint or in
Case 5:21-cv-00280-DEW-MLH Document 8 Filed 02/05/21 Page 2 of 2 PageID #: 823




 TYGR’s answer. No deadline will be set for the filing at this time, but the citizenship

 information must be filed into the record before the case can progress to a scheduling order.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 5th day of February,

 2021.




                                         Page 2 of 2
